Case: 19-40971      Document: 00515832839         Page: 1     Date Filed: 04/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    April 22, 2021
                                  No. 19-40971                     Lyle W. Cayce
                               Conference Calendar                      Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Robert Rodriguez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                           USDC No. 2:18-CR-1282-5


   Before Dennis, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Robert Rodriguez has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Rodriguez has not filed a response. We have reviewed counsel’s brief and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40971    Document: 00515832839         Page: 2   Date Filed: 04/22/2021




                                 No. 19-40971


   the relevant portions of the record reflected therein. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                      2